Citation Nr: 1446896	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  05-21 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for the Veteran's service connected residuals of a gunshot wound to the left foot prior to June 30, 2014, and a rating in excess of 30 percent thereafter. 

2.  Entitlement to an earlier effective date for the award of service connection for residuals of a gunshot wound to the left foot.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1971, and from April 1971 to March 1972. 

This case comes before the Board of Veterans Appeals (Board) on appeal of a November 2004 decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In a November 2007 decision, the Board assigned a 20 percent disability rating for residuals of a gunshot wound to the foot.  The Board also remanded the claim for entitlement to an earlier effective date for the award of service connection for residuals of a gunshot wound to the left foot.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2008 Order, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the motion.  In December 2008, the Board remanded the claim for a rating higher than 20 percent for residuals of a gunshot wound to the foot for further development.  The Veteran's claims file has been returned to the Board for further appellate review.


FINDINGS OF FACT

In October 2014, VA was notified that the Veteran died in August 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the claims on appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. 
§ 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a person who would be eligible for accrued benefits under 38
U.S.C. 5121(a) to complete the decedent's claim or appeal."  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claims originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.



____________________________________________
K.A. BANFIELD

Department of Veterans Affairs


